OFFICE   OF THE A-HORNEY     GENERAL    OF TEXAS
                        AUSTIN




Hr. John II.Tayler, chief Supsnlaor
Oil& 0s~ Dlvlrlon,
Rallroa Comal88lon or Tuu
Awtila, Tow.
Dear slrr




                                             17, 1940, in Vhlah,
                                               1, 3, 8nd 7 or
                                           St8ttat.8,rou uk
                                                                                         ..-




xr. John 3. Taylor,                 ?aga   2


            ‘I r
                   .    If    th.     CoaaiS8iOil         finds   tbst   to   OUX’tail
     the pr&iUCtiCn fl'om,  OX'shut in a well p~~duolng
     faweet gas' will re8ult ln vaets or loss of the
     Veil b0OOU80 Or phy8iOtbiOOnditiOW in the X%WC-
     voir, doe8 tb8%~8SiQXl       have authority to allow
     the gas produoed fpop suoh a vell to be burned in
     the nmnufactum or carbon black?
          "6. 3 the gas deooribed in questions 3 and
     4 IS held to be 'Uae%inghead@w' nay suuh ga8 be
     vented to the air elthm berore or after it has
     been processed for Its gasoline content?"
            Our anwars to your questiona are aa Pollov8~
               1. In our cplnlon Dcssing!madga8” Is a form of
"natural qas." There is no derinltion in Article 6008 or
the term 'natural gas," and itis,        therefore, to be construed
in Its ordinaryoignlPiostlon. Article 10, Section             1,
Vernon's Annotated Civil Statutes. The ordlnwy Slgnlflca-
tlon of ths tern asiaturalgas" lnaludes all &a8 prodwed
from s natural subterranvanre8ervolr,           a8 di8tinguishsd
Iboa &3aS gPnu%OtlWed fiO= OttlOP8Ub8talXe8by artiflOia1
&ZWC88808,      and thtBZ%fOPetXlft1UdOS CWinghssB    gU.  It   a180
nay be noted that Artlole 6008 by implicationlnoludeS *caa-
ingaOt%d    SS”   in “WtUM~ @8; ' iOr elanrple,8Ub8eOtloXI        (h)
of 8wtiOlt 2 proVid8o     at      ‘8VWt  @la" 8-11 Si8U.t *all
PatulYbl~8”       OXO~t"80UP@Sm~d         "WlQ@Wd@=l."
            2.         In    our         prodwed Srom & well
                                  opinion,           88
producing   oil        at    a 4388-011 OS 100,000 0ub10 feet of
                                               Mao
gas or leas per barrel of 011 and vhlch co&al118 we             f&an
l# graina oT hydrogen sulplaide psr 100 oublo feet, 1S
‘Ctb8ingheod    lJB8,” and 18 not ‘8our   ga8,” and Lb8 Railmad
t%I4s88iOn     5y not ?.imitth0 080 Of such @8 t0 the W-
paces     provided for '801~ gatx."
          The StcltUtOryOti88ifiCZ4tiOn8   Of "SOUP gU" aab
"ca8in@sSd @bS" Sir8not abSoluteiy ClOU. Und8r the pro-
vioion8 of 8ubSeotlon (g) or motion 2, Art1010 6008, sour
?jas"Is detlned, amng other thiIlg8,a8 bein "mf 5tUrsl
gas oontalnlng mom3 than on8 and onehalf (1 ) gM+             Or
hydrogen sul?hlde per one hundred (100) cub10 feet. The
tern cosin@ead gas* 1s dofind by subseotlon (1) Oi 88OtioP
2, hrtlole b008. to mean ‘anp   gpls and/or vapor lndigenarrs    to
a 011 swatun and prodwed      fmm such strrtua vlth 011."
Iir.John E. Taylor, Page f


          It vi11 be noted that there is no e24W.88 language
in the 8tatUtOS vhloh vculd ~%olude 4ca81a@ead ROI" frcm
also being =aoW -8." Thi8~8ituatlon18 to be o&msted
with the e~tp388 provllrloaunder subseotloa (h) of section 2,
Artiole 6008, that "the4term 'awiot ga8' ah11 mn    a11
ratural @a8 except *low gas* and 'aaslngheadga8.l”
             We believe, hovever, that It YIN the Intention
Of th0 ~gi8hLtUl'6t0        _   r68triOt
                                   _         the term *0~8LnghUd      -8’
t0 g&8 VhlOh 18 PCoduOWl vlth 011 fl'OmQ11"Oil V811” a8 that
term is dcflned       in 8Ub8wtiOa         (61  of sootion   2,  Artlole 6008,
and to rb8trlet       ‘8VCt.t     gU*    Uxd 8OUP @cl” to w        produced
fPOlS a “&as    VOllX    U    t-t     t6M    18 d6tirud ~II8?&86OtiOZl      (d),
aectlon 2, Art1010 6008. Our reasons for thl8 conclusion
alw as follovsr
          (a) The term "o8slngbmd gas" in its ordimry
algnlficatlcnla ceetrioted to gu produced   vlth oil from
an 011 well. In th6 CMO of Humble 011 SCRatlnlng co. Y.
Poe, 29 S.Y. (2d) 1019, Judge Lmddy of the Com&sslon of
Appwla, said:
           "Then 18 m vell-dotinoddistinotlon ln lav
      betveea @8 produoed fl'om8 w8 ~611 and Caring-
      head-.     t'h0lM&VriB tbatvhioh f%W8 iFOn
      oilvelln, coming betveniintbo easing and the
      tnbing. VestoOtt'8 Handbook of C&l.n&eUl 0I8
      (2nd Ed.) p. 6s Johnsos& Buntley's Oil BbI%s
      Produatlon p. 1701 H8gnolir Petroleum Co. V.
      Connellee [To=. Cm. Am.) 11 S.U. (2d) 158;
      HuS80119rnv. f&gnolln PetrOleum co., 107 okl.
      183, 231 P. 526; Rullmdoro v. laimshaa oil co.,
      (Okl. Sup.) 233 P. 1051."
          380 slso the folloving aaSt)8, adopting the same
coastructlonof the tern "oeslngheadgas." Nullendon v.
          011 Co., (Okl.) 246 P. 8377,Utllltles Produotica
,Rlnnehosta
Corporationv. Carter Oil Co., 72 F. (2d) 655; 08nenl
Petroleum Corpclgtloaor Wliiorai.8 v. united St8te8, 24
F. supp. 285: srea cannon oil co. T. Cawi~slonsr of Internal
Rovonue, 77 F. (26) 671 Utilitie8 Pl%dwtiOa COrpOlUtionV.
Carter 011 Co., 2 F. Supp. 81.
          (b) We belleve thet the oon8truOtioauboro adopted
ia in coniormltyvith the enewl latsntlon of the LeglsLeture
to pr6v6nt the v-t6 of w f-1   @a.   -OlS rsadiw the prOV181orU
I&. John 8. Taylor, Pa@                             4


of Artlole 6008 a8 a vhole, w believe tMt       it 15 evident
thet it ve8 ttm legZ8Utlvo intent?on to put oaroful restrio-
tioos Upon the ul)SOf &errflW# e;lu V8118, tb      FO8trit3tiOtl8
gn "8veet ma    (su&oetlon 1, 8ootion 7, Artlola 6008) being
mW0 8t?h@Slt that8th. M8triOtiOM      OXI thr US* Of ‘8OtU’
gsrS,” (8Ub88OtiW 2, UOtiOll  7, &tiOlO 6008) b8OauW Of the
adt&ptrrbllltyof avant g88 for u8b it3~enentltag light,           or
?uel iOr darrrrtlo -68.       On the other   lsnd,   the Lagis-
Letare evidently oab8ldomcl that vhore                                   gu    l8    prohood         a8
a meo8ury   lnoldeat to the produotlon of ail from aa oil
~011, the Value of the 011 produuvd vould varMatwleuse
Of     th0         088i@08d            gU     *?W       w   beZIOfiOu1        ~~~088.~         (Sub-
section 3, seation 7, Artlole 6008).

          In vlevo?                          theabeV8 ooMlderatleM, ve oom?lude
that the term %u~                                 g&  appllo8 to 811 @8 owed
fMmr         any      ‘Oil     Wu”          CA8 db?iXbOd    %Xi 8Ub8tMtiOIi         (e),   aeOtiOn        2,
Artlole 6008, aad tbt the terma %veot 8~”       and “aour m”
wly     0aQ to       ~roduoed from any "@Aa ~~11," 88 dbflmd
in subseot%omn        8wtlon 2 of Art1010 6008. Slnas, under
tlm provisions of sub8aotlon (e), 8eotlon 2, Artlol~ 6008,
the tern   “Oil ~011” ine1rdO8  mj well vhioh ~we0.0~
Mrrel or more OS orwio petroleum al to ssch lOO,ooO oublc
feet of lvrturalgus, 8 v&l prodwAng      oil at a m-011   ratio
of ?oO,OOO aublo feet of gae or 11388 per bar-1 of oil
vould bo an "011 wilt" and under our oon8trwt1on of th8
torn "out           gu#   the &%8 produced ira 8Wh oil wll
vould be %881~          go,' and vould not be '8our &w," M-
gam¶leaao?vbet.hezthegiuoontU8dmo~t~1~gWnr,
Of -XI       S~&~hid+3 pOC 100 OUhiO ?Wt     O? gU.   u2XbP th8
pVt81onll of 8llh8OatiOII  (3) Of section    7, htiOb   6008,
  cwlngheudg~wyb8        wed ?orfmytmmfiolalmwpo8v,
vhioh lnaludm the iaulu?8ctureor natuxur peuollIle,"alM
th0~88 Of 8uOhg8818      Pot PO8triOtOd t0 th0~88
fo,  “8OuC @&8” under th8 pFOV181OM      Of 8Ub88OtiW
80OtiM 7, Artiole Gao8.
          3. In our opl.tdon,gma pswdwled from (Lwell pro-
dwlq 011 at a g~-ell rstlo of in 8x0088 of 100,000 oublo
feet of gas per barrel of 011 and vhloh oontaln8 more than
l& g~lns                of hydrogen mlphlde         Of @a 18per    100 oublo fwt
“oour         &a8D           aJldnot 'orSlZ@e%d gU."
                                                  (d), 8WtiOn        SUbWOtiOZl
2, Art1010 6008 define8 a ‘@I# veil” 88 b.ine, -QM 0th~
things, a veil vhlah mprodwe8 pocd than om htmdmd ~~
(ioo,ooo) ouwo  feat  of rptd   ma to escrh “f‘*;;Erez
                                                                                                     .
prtmib\nr               011     from    th8     8am8 producir43          horison.
.   I




        plc,John E. Taylor, Page 5


        ~OViSiOAS Of 3UbSeCtiOA (g) Of WCtiOA   2, hrtlole 6008, the
                                                things, as being %ny
        term "sour gas' is dofIned, azsongot!zeer
        natural gas containbigmore than one ad one-half (14) gmim
        of hydrogen sulphide psr one hundred (100) oubic feet." ft
        la clear that the well referred to In JOUC third question Is
        a gas yell, as defined in the statutes,and under the eon-
        struatlon adopted ahove, the &as produaed from such well
        vouldnotbs    casIr@madgas.     Becalub of Ita cantent of
        hydrogen sulphlde, it vould bo "sour gas" InsteM or "meet
        gas."
                  4. IA ouropI~Ion, the gu produced     rromawll
        prodwing 011 at a gas-oil rat10 exceeding 1OO,OOO oublo feet
        or gas perbarrelofoll    butrhIohcontaIns less ttisn1~graI.m
        of hydromn sulphlde per 100 cub10 feet of gas vould be "sveet
        gas" aAd Aot "CaalAghud gas.* Aaswe have pointed    out in
        our anwer to question Xo. 3, since the veil produces 011
        at a N*er   oil-gas ratio than 100,000 oublc feet of gas per
        barrel of orude petroleum oil, t&well would be a gas ~011
        aa not a~ 011 well, axxlthe p    groduced hrol 8-h well
        vould not bo =omIngbead gas. /You vi11 ot cows., note
        that under the provtslo~~ of subseotldn lg) OS sootIon 2,
        &tIole 6008, the tom 'sour gas' Includes not only gso which
        c0ntaIAa more than OAe and OAO-half grains of hydrogen sul-
        phIds per 100 cubIo foot of'gas, but also gas rhiub oontaias
        more thsn 30 grainrrof total sulphur per 100 o&Ic feat OS
        gas,or gasvhlohlnlts     orturalstate Is foundby theCow
        sd8810n to be unfit for use IA ge~~ratlng light w fuel for
        domsstlo purposes. Ye assume from the vordUag of your question
        that the gu you rorerto In your qtm8tIonXo. 4 does not
        O-   ~ithb   mj   0f   tb80   provisions,   md   ii   this   u8umpti0n
        Is cormot, the gas would be 'sveet gas,' and not either
        "casIngheadgas' or "sour @is.'

                   5. IAOW OpialOn, th0 C0!m1I8sloadoOsnotbav.
        authority to permit the we of "sueet gas' In the mmfactum
        of carbon black, except vharo It is used as gcrsUtt under
        t&e provIsIons of subseotlon (4) of seation 7, Article 6008.
        %bWCtiOA (j) Of SOOtion 3, btiCle 6008, S&WOifiti~J pro-
        vides that the telP "Mt.' Sbrll iAOlUde 'ths US. Of EJVOet
        gas pro&Wed fromaga8vellfo~th@       Eamraattlm or UPbOA
        blaak.' and Bctd 8wtIoA further provides that "the produotIon.


        road i!CSSlSi88iOA In olearly UmIted In its powers to tha our-
        else of 8-h sutborrityu Is delegated to It by the Ugislatum,
Yr. John B. Taylor, Page 6


md   it vould be rothg UrslrvfUllyIf It permItted Amy we
af mot    gas vhlah 18 erpoessly prohibited by the statutes.
Ibuicier 011 b:Refim.lngCs. vs. Rallrwd Comio8lon, 49
S.U.             As to uhether or not ths statutory ntakrio-
tlonupontbusoofmmotgUwuldbov8llduDdtwtho
oeouzmtames    stated 1~ your lotter, w da P a tlqwoss an
opinion, 8Inoe it 1s plain tb8t the Railroad OamIuIon
vould only be authorlud to do those thl!qs vhlsh are per-
nitted b7 the 8atUtU    Of w   8atO.